 1 GARY E. DEVLIN (SBN 210517)
   gdevlin@hinshawlaw.com
 2 HINSHAW & CULBERTSON LLP
   11601 Wilshire Blvd., Suite 800
 3 Los Angeles, CA 90025
   Telephone: 310-909-8000
 4 Facsimile: 310-909-8001

 5 ARSALAN A NAYANI (SBN 322149 )
   anayani@hinshawlaw.com
 6 HINSHAW AND CULBERTSON LLP
   151 North Franklin Street Suite 2500
 7 Chicago, IL 60606
   Telephone: 312-704-3000
 8 Fax: 312-704-3001

 9   Attorneys for Defendant CHRISTOPHER ANU FOBENEH
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12

13
     JANE DOE, individually, and on behalf     Case No. 2:19-cv-00995-R-(SKx)
14   of all others similarly situated;         (Honorable Manuel L. Real, Courtroom
     DOES plaintiffs 1 through 1000,           880)
15
                 Plaintiffs,                   JUDGMENT OF DISMISSAL
16
           vs.
17
     CHRISTOPHER ANU FOBENEH a.k.a.
18   CHRIS ANU, an individual; and
     DOES 1-5000,
19                                             Complaint Filed: 2/8/19
                 Defendants.                   Trial Date:      Not Set
20

21

22         On July 29, 2019, after having reviewed the moving papers in support of and
23   in opposition to Defendant CHRISTOPHER ANU FOBENEH’s Motion to Dismiss
24   the Complaint filed by Plaintiff JANE DOE, the Court granted the Motion to
25   Dismiss and terminated the case.
26

27

28
                                            1
                                   JUDGMENT OF DISMISSAL
                                                                          304106010V1 1019702
 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 2         1.    Plaintiff   JANE DOE    shall take nothing by way of the operative
 3   Complaint; and
 4         2.    Judgment on Plaintiff JANE DOE’s Complaint shall be entered in favor
 5   of Defendant.
 6

 7   DATED: August 7, 2019                      UNITED STATES DISTRICT COURT
 8
                                          By:
 9                                              Honorable R. Gary Klausner
                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                                  JUDGMENT OF DISMISSAL
                                                                          304106010V1 1019702
